DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a span direction" in Line 2 which renders the claim indefinite. It is unclear if a new span direction is being defined or if the “a span direction” of Claim 1 is being further limited.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fixed wing” in claim 6 is used by the claim to mean “a fixed portion of a wing,” while the accepted meaning is “that the entire wing is fixed, there isn’t a foldable end.” A fixed wing can have movable elements like ailerons or flaps, but half of the wing 
Claim 7 recites the limitations “the rotary wing comprises: a duct" in Lines 1-2 which renders the claim indefinite. It is unclear how applicant’s rotary wing has a duct. The blades of a rotary wing can certainly contain ducts, however applicant’s ducts are in the fixed wing, not in the rotary wing. Perhaps applicant means the rotary wing has a support ring?
Claim 8 recites the limitation "allow the rotary wing to be opened to or closed from an outside" in Line 9 which renders the claim indefinite. It is unclear how a rotary wing can be opened to an outside. Looking at applicant’s drawings, there appears to be a volume in the fixed wing which can be opened to the ambient environment. That volume contains the rotary wing. The rotary wing itself is not opened to anything since the rotary wing cannot be opened or closed.
Claims 10 and 11 recite the limitation of “when the fan-in-wing aerial vehicle makes a” in Line 2 which renders the claims indefinite. These limitations read like a method step, however Claims 10 and 11 are apparatus claims. Additionally since the word “when” is used, it is unclear if this limitation is ever required. The examiner suggests using “configured to” language to define the VTOL and horizontal flight regimes.
Claims 9 and 12 are rejected for being dependent upon a rejected base claim [8].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 3179353 A). Peterson discloses:
1. A fan-in-wing aerial vehicle comprising:
a fuselage (10);
a fixed wing (12+16 and 14+18) extending from both sides of the fuselage in a span direction;
a rotary wing (44+46) rotatably mounted inside (in 32) the fixed wing; and
an opening and closing portion (86+98) installed on the fixed wing such that the opening and closing portion is configured to be opened (“opened fully”; Column 5 Line 3) and closed (“are closed”; Column 5 Line 51), and configured to allow the rotary wing to be opened to or closed from an outside (atmosphere).

2. The fan-in-wing aerial vehicle of claim 1, wherein the opening and closing portion comprises:
an upper hatch (86) disposed above the rotary wing and configured to be tilted (via90+92+94) with respect to a reference plane (plane defined by cross-section 5 diagrammed in Fig. 3 and then shown as Fig. 5); and
a lower hatch (98) disposed below the rotary wing and configured to be tilted (via90+92+94) with respect to the reference plane.

3. The fan-in-wing aerial vehicle of claim 2, wherein at least one of the upper hatch or the lower hatch is formed on the fixed wing to extend in a span direction of the fixed wing (See Fig. 1), or formed on the fixed wing to extend in a chord direction of the fixed wing.

4. The fan-in-wing aerial vehicle of claim 2, wherein each of the upper hatch and the lower hatch is configured to rotate (See rotation shown in solid and hatched lines in Fig. 10) with respect to the fixed wing.

7. The fan-in-wing aerial vehicle of claim 1, wherein the rotary wing comprises:
a duct (52) installed in the fixed wing;
a blade (60) rotatably installed at a center (38) of the duct in a radial direction of the duct;
and a hinge (58) configured to connect the duct and a blade tip of the blade.

8. A fan-in-wing aerial vehicle comprising:
a fuselage (10);
a fixed wing (12+16 and 14+18) extending from both sides of the fuselage in a span direction;
a rotary wing (44+46) rotatably mounted inside (in 32) the fixed wing;
an upper hatch (86) disposed above the rotary wing (See Fig. 10) and configured to be tilted (via90+92+94) with respect to a reference plane (plane of cross-section 5); and
a lower hatch (98) disposed below the rotary wing and configured to be tilted (via90+92+94) with respect to the reference plane,
wherein a tilting angle (compare angles of dashed and solid lines in Fig. 10) of at least one of the upper hatch or the lower hatch is controlled to allow the rotary wing to be opened (“opened fully”; Column 5 Line 3) to or closed (“are closed”; Column 5 Line 51) from an outside.

9. The fan-in-wing aerial vehicle of claim 8, wherein the upper hatch and the lower hatch are configured to be tilted, independently (compare figures 11 and 12), with respect to the reference plane.

10. The fan-in-wing aerial vehicle of claim 9, wherein, when the fan-in-wing aerial vehicle makes a vertical takeoff and landing, the upper hatch and the lower hatch are configured to be tilted vertically with respect to the reference plane and remain tilted (fig. 14).

11. The fan-in-wing aerial vehicle of claim 9, wherein, when the fan-in-wing aerial vehicle makes a forward flight  on the reference plane, the upper hatch and the lower hatch are configured to be tilted at a set angle with respect to the reference plane towards a rear of the fan-in-wing aerial vehicle and remain tilted (Fig. 15+16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to claim 1 and 8 above, and further in view of Sanders (US 7032861 B2).
Peterson discloses the fan-in-wing vehicle as described above and further discloses the limitations of Claims 5, 6, and 12 except for the following strike-through limitations. 
5. The fan-in-wing aerial vehicle of claim 1, further comprising:
a sub rotary wing (104) installed in at least one of a front portion of the fuselage or a rear portion (part of empennage; see Fig. 4) of the fuselage to be rotated (“speed of rotation”; Column 5 Line 26) 
6. The fan-in-wing aerial vehicle of claim 1, wherein the fixed wing further comprises an outboard (16+18) configured to 
12. The fan-in-wing aerial vehicle of claim 8, further comprising:
a first sub rotary wing (104) rotatably installed on one side (rear side) of the fuselage; and

Sanders teaches a fan-in-wing vehicle and includes many embodiments. The examiner points primarily to Figure 12a-12g of a vehicle with a fuselage (125), fixed wing (123) and rotary wings (121) in the fixed wing, and further teaches:
first and second sub rotary wings (121) installed in a front portion (129) and on either side of the fuselage (See Fig. 12b), along with tilting sub rotary wings (180 can be included on any embodiment of Sanders), and outboard wings (127) configured to be folded and unfolded upwards or downwards (compare Figures 12a and 12g).
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the aircraft of Peterson with the first sub rotary wing, the first and second sub rotary wing, and the folding outboard in view of the teachings of Sanders. The motivation for doing so would have been to make a quiet aircraft as taught by sanders (See end of Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642